DETAILED ACTION
Response to Amendment
This action is responsive to the amendment filed on 3/15/2021.  Claims 1-20 are pending and have been examined.  Claims 1, 3-5, 7, 9-10, 12-14, 17 and 19 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

4.	 In regards to claim 1, the limitation “wherein the same program loop sequence of program instructions is associated with an address that matches a stored address in a plurality of registers” fails to comply with the written description requirement because the original disclosure does not properly describe the same program loop sequence of program instructions being associated with an address that matches a stored address in a plurality of registers in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Specifically, while paragraph [0035] and Fig. 4, appear to teach the same program loop being associated with an address stored in a plurality of dedicated registers of a micro BTB, the original disclosure does not appear to provide support for the loop being associated with an address that matches a stored address in any plurality of registers of an integrated circuit, as broadly claimed. Rather, paragraph [0035] and Fig. 4, discloses the stored address being stored in a plurality of registers of prediction circuitry, such as micro-BTB; and the written description does not provide support for the stored address being located in register files (element 116) of Fig. 1, for example. 
	The examiner suggest amending the claim to include previous limitations as included in the original claim 4, which disclosed the plurality of registers being comprised in prediction circuitry.
	

	Claims 2-16 and 18-20 are dependent upon one or more claims above and therefore are similarly rejected to for including the same deficiencies as one or more claims above.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7.	 In regards to claim 1, the limitation “circuitry for predicting a number of iterations of a program loop sequence of program instructions in response to retrieving an invalid indicator associated with the stored address in the plurality of registers, wherein the invalid indicator indicates …” lacks clarity.  The limitation lacks clarity because it is unclear if the invalid indicator (which is interpreted as the 1-bit VBz register as disclosed in paragraph [0029]) is a value that when set to “0” indicates that a data set is valid, and therefore circuitry for prediction can occur because the data set is valid; or is the invalid indicator a value that is set to “1” to indicate that a data set is invalid, and the circuitry for prediction occurs based on the data set being invalid? 
requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.”  The examiner notes that in light of the specification the above limitations appear to be indefinite because the applicant uses language in the claims that is inconsistent with the specification.  For example, paragraphs [0029, 0036, 0039-0040 and 0045] disclose that circuitry for predicting a number of iterations predicts in response to a valid bit indicating that a data set is valid when the bit is set to “1”, and does not predict in response to a valid bit indicating that a data set is invalid when the bit is set to “0”.  Because the applicant has chosen to claim an “invalid indicator”, which is language that is inconsistent with the specification it is unclear which state “0” or “1” is causing the prediction circuitry to predict a number of iterations.  For purposes of examination the examiner will interpret the “invalid indicator” to be an indicator set to a state to indicate that data is valid in order to predict the number of iterations.
	Claim 17 is similarly rejected on the same basis as claim 1 above.
	Claims 2-16 and 18-20 are dependent upon one or more claims above and therefore are similarly rejected to for including the same deficiencies as one or more claims above.

8.        In regards to claim 5, the limitation “the register is written with the invalid indicator in response to a detecting, by the circuitry for detecting, of the first occurrence of the same program loop sequence of program instructions” lacks clarity.  The 

	Claims 7 and 10 similarly rejected on the same basis as claim 5 above.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4, 6, 9, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richins, USPAT No.:  10,275,249, and further in view of Pal, PGPUB No.:  2018/0349144.
	
	In regards to claim 1, Richins teaches “A device, comprising: instruction processing circuitry for processing a plurality of program instructions” (See Fig. 7:  wherein a device (element 700) includes instruction processing circuitry (elements 702 and 710) for processing a plurality of program instructions (Column 9, lines 55-67 and Column 10, lines 1-37)) “instruction prediction circuitry” (See Fig. 7, wherein the combination of elements 300, 500, 400 and 600 are all used for branch prediction and therefore are collectively interpreted as instruction prediction circuitry (See disclosure of Figs. 3-6 and Column 10, lines 35-37 which describe how each of the elements are used in predictions)) “comprising: circuitry for detecting successive occurrences of a same program loop sequence of program instructions” (Column 3, lines 54-67, Column 4, lines 1-36 and See Fig. 4:  wherein elements 402 and 404 of Fig. 4 are used to update a current iteration counter (CIC) and a previous iteration counter (PIC).  Wherein the CIC indicates a count of iterations for a second encounter (occurrence) of a loop and the PIC indicates a count of iterations for a first encounter (occurrence) of the same loop.  Therefore by updating the PIC and CIC values the elements 402 and 404 are detecting successive encounters of the same loop. (Note:  a loop is a sequence of instructions by definition but it is also illustrated in Figs. 1 and 2 for clarity) (Also see Fig. 8, elements 808 and 816)) “wherein the same program loop  (Column 3, lines 35-67, Column 4, lines 1-36 and Column 6, lines 36-47:  wherein the loop is associated with a loop PC value (i.e. an address) that matches a loop PC value stored in register structure 300.  Wherein register structures 300 and 500 comprises a plurality of registers)
“and circuitry for predicting a number of iterations of a program loop sequence of program instructions in response to retrieving an invalid indicator associated with the stored address in the plurality of registers, wherein the invalid indicator indicates that a second occurrence of the same program loop sequence of program instructions has a same number of iterations as a first occurrence of the same program loop sequence of program instructions.” (Column 3, lines 35-67, Column 6, lines 65-67, Column 7, lines 23-67 and Column 11, lines 1-23:   wherein element 602 of Fig. 6 is used to predict a number of iterations of a loop by updating the speculative iteration count (SIC) (element 512) which is a predicted iteration count for a loop.  This SIC value is updated when the circuit of Fig. 6 is used for prediction, and Fig. 8 discloses that Fig. 6 is used for prediction in response to the PIC and CIC values of register structure 300 being equal (i.e. the second encounter of the loop and the first encounter of the loop having the same number of iterations).  However a valid bit is also located in that register structure to indicate that the PIC and CIC values are legitimate values and therefore the bit is indicative of the PIC and CIC values (i.e. that are equal) are legitimate and can be used to determine if prediction can occur.  Therefore, prediction occurs in response to the valid bit indicating that the equivalent PIC and CIC values are legitimate values (also see Figs. 6 and 8 for clarity))
	Richins does not explicitly teach “An integrated circuit”.  Richins teaches a device which includes a processor, and that the processor can include one or more integrated circuits (See Column 10, lines 14-15).  However, Richins does not teach the overall device being an integrated circuit.  Therefore, another reference is brought in for that teaching.
	Pal teaches “An integrated circuit” ([0021]:  wherein an example of a device is a system on a chip (SOC) which is an integrated circuit)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the generic device of Richins to be an integrated circuit as the system on a chip in Pal.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (a device which is a system on a chip) for another (generic device) to obtain predictable results (using a device which is a SOC (integrated circuit)) for the benefit of added flexibility. (MPEP 2143, Example B)

	In regards to claim 4, the overall combination of Richins and Pal teaches “The integrated circuit of claim 1:” (see rejection of claim 1 above) “wherein a register, in the plurality of registers, is written in response to detecting, by the circuitry for detecting, of the first occurrence of the same program loop sequence of program instructions.”  (Richins:  Column 3, lines 36-67, Column 4, lines 1-36 and Column 6, lines 37-48:  Wherein a register of register structure (element 300) is written in response to detecting a first encounter of the same program loop; for example see Fig. 4 which discloses circuitry which updates register structure (element 300) based on first and second encounters of a same loop)

	In regards to claim 6, the overall combination of Richins and Pal teaches “The integrated circuit of claim 4” (see rejection of claim 4 above) “wherein the register is written with an instruction address corresponding to a loop exit branch instruction concluding the same program loop sequence of program instructions.” (Richins:  Column 3, lines 36-67 and Fig. 3:  wherein the register structure (element 300) is written with an address of a backward branch which is the start of the loop sequence which ends in a loop exit branch instruction (See Fig. 1, branch (element 104); wherein Column 3, lines 1-20 describes the branch exiting the loop).  Wherein the branch (element 104) concludes the same program loop sequence (loop (element 108)) (See Figs. 1 and 3))

In regards to claim 9, the overall combination of Richins and Pal teaches “The integrated circuit of claim 1” (see rejection of claim 1 above) “the plurality of registers includes a plurality of register sets, each register set in the plurality of register sets for characterizing a respective program loop sequence of program instructions by predicting a respective number of iterations for the respective program loop sequence.” (Richins:  Column 3, lines 35-48, Column 6, lines 37-48 and Column 7, lines 23-25:  wherein register structures (elements 300 and 500) each comprise a plurality of registers, which can further be considered register sets.  Further, there can be an array of register sets of both register structures (elements 300 and 500), and each of the structures of the arrays characterize corresponding (respective) loops by using the data in the structures of elements 300 and 500 to predict a corresponding number of iterations for the respective loops using Fig. 6)

In regards to claim 14, the overall combination of Richins and Pal teaches “The integrated circuit of claim 1:” (see rejection of claim 1 above) “wherein the instruction processing circuitry comprises an instruction pipeline for processing the plurality of program instructions” (Richins:  See Fig. 7:  wherein instruction processing circuitry (elements 702 and 710) comprises a instruction pipeline (element 710) for processing instructions (Column 10, lines 1-37)) “and further comprising circuitry for fetching the program loop sequence in response to the circuitry for predicting” (Richins:  Column 10, lines 14-37 and Column 11, lines 20-23:  wherein the processor (element 702) includes various circuits and/or the pipeline (element 710) which are used to fetch the program loop sequence in response to predictions made by the prediction circuitry (elements 300, 400, 500 and 600))



	In regards to claim 15, the overall combination of Richins and Pal teaches “The integrated circuit of claim 1” (see rejection of claim 1 above).
	The overall combination of Richins and Pal thus far does not teach “wherein the instruction processing circuitry comprises single instruction, multiple data processing circuitry.”  Richins has taught a processor and processor pipeline to process instructions, but has not taught the processor processing single instruction, multiple data.
	Pal teaches “wherein the instruction processing circuitry comprises single instruction, multiple data processing circuitry.”  ([0094]:  wherein processor core (element 1090) includes execution engine (element 1050) which can process vector or packed instructions (single instruction, multiple data instructions))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing circuitry of Richins to include single instruction, multiple data processing circuitry as taught in Pal.  It would have been obvious to one of ordinary skill in the art because including circuitry which can perform single instruction, multiple data processing can increase processor performance by increasing parallel execution in a processor.

	In regards to claim 16, the overall combination of Richins and Pal teaches “The integrated circuit of claim 1” (see rejection of claim 1 above) “wherein the instruction processing circuitry further comprises circuitry for fetching and processing, after the circuitry for predicting predicts the number of iterations, the same program loop a number of times equal to the number of iterations.” (Richins:  Column 6, lines 65-67, Column 7, lines 1-24, Column 10, lines 14-37 and Column 11, lines 15-23:  wherein the processor includes pipeline front-end circuitry to fetch instructions and uses other circuitry to execute the instructions, after the circuitry of Fig. 6 is used to update the speculative iteration counter (SIC) with a prediction of a number of iterations.  Wherein the same program loop is iterated a number of times equal to the number of iterations specified by the SIC)

	In regards to claim 17, Richins teaches “A method of operating a device, comprising: processing a plurality of program instructions” (See Fig. 7:  wherein a method of operating a device (element 700) includes processing a plurality of program instructions (Column 9, lines 55-67 and Column 10, lines 1-37)) “detecting successive occurrences of a same program loop sequence of program instructions” (Column 3, lines 54-67, Column 4, lines 1-36 and See Fig. 4:  wherein elements 402 and 404 of Fig. 4 are used to update a current iteration counter (CIC) and a previous iteration counter (PIC).  Wherein the CIC indicates a count of iterations for a second encounter (occurrence) of a loop and the PIC indicates a count of iterations for a first encounter (occurrence) of the same loop.  Therefore by updating the PIC and CIC values the elements 402 and 404 are detecting successive encounters of the same loop (Note:  a loop is a sequence of instructions by definition but it is also illustrated in Figs. 1 and 2 for clarity) (also see Fig. 8, elements 808 and 816)) “wherein the same program loop sequence of program instructions is associated with an address that matches a stored address in a plurality of registers” (Column 3, lines 35-67, Column 4, lines 1-36 and Column 6, lines 36-47:  wherein the loop is associated with a loop PC value (i.e. an address) that matches a loop PC value stored in register structure 300.  Wherein register structures 300 and 500 comprises a plurality of registers) “predicting a number of iterations of a program loop sequence of program instructions in response to retrieving (Column 3, lines 35-67, Column 6, lines 65-67, Column 7, lines 23-67 and Column 11, lines 1-23:   wherein element 602 of Fig. 6 is used to predict a number of iterations of a loop by updating the speculative iteration count (SIC) (element 512) which is a predicted iteration count for a loop.  This SIC value is updated when the circuit of Fig. 6 is used for prediction, and Fig. 8 discloses that Fig. 6 is used for prediction in response to the PIC and CIC values of register structure 300 being equal (i.e. the second encounter of the loop and the first encounter of the loop having the same number of iterations).  However a valid bit is also located in that register structure to indicate that the PIC and CIC values are legitimate values and therefore the bit is indicative of the PIC and CIC values (i.e. that are equal) are legitimate and can be used to determine if prediction can occur.  Therefore, prediction occurs in response to the valid bit indicating that the equivalent PIC and CIC values are legitimate values (also see Figs. 6 and 8 for clarity))
	Richins does not explicitly teach “an integrated circuit”.  Richins teaches a device which includes a processor, and that the processor can include one or more integrated circuits (See Column 10, lines 14-15).  However, Richins does not teach the overall device being an integrated circuit.  Therefore, another reference is brought in for that teaching.
	Pal teaches “an integrated circuit” ([0021]:  wherein an example of a device is a system on a chip (SOC) which is an integrated circuit)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the generic device of Richins to be an integrated circuit as the system on a chip in Pal.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (a device which is a system on a chip) for another (generic device) to obtain predictable results (using a device which is a SOC (integrated circuit)) for the benefit of added flexibility. (MPEP 2143, Example B)

	In regards to claim 19, the overall combination of Richins and Pal teaches “The method of claim 17” (see rejection of claim 17 above) “and further comprising writing a register of the plurality of registers in the integrated circuit with the same number of iterations after detecting that the second occurrence of the same program loop sequence of program instructions has a same number of iterations as a first occurrence of the same program loop sequence of program instructions.” (Richins:  Column 7, lines 1-25 and Column 11, lines 15-23:  wherein a speculative iteration counter (SIC) of register structure (element 500) is updated with the same number of iterations after detecting that a first and second loop encounter iterated a same number of times.  Wherein the circuitry of Fig. 6 writes the SIC value after the above detection. (See Fig. 8, element 820))

	In regards to claim 20, the overall combination of Richins and Pal teaches “The method of claim 17” (see rejection of claim 17 above) “and further comprising fetching and processing, after predicting the number of iterations, the same program loop a number of times equal to the number of iterations.” (Richins:  Column 6, lines 65-67, Column 7, lines 1-24, Column 10, lines 14-37 and Column 11, lines 15-23:  wherein the processor includes pipeline front-end circuitry to fetch instructions and uses other circuitry to execute the instructions, after the circuitry of Fig. 6 is used to update the speculative iteration counter (SIC) with a prediction of a number of iterations.  Wherein the same program loop is iterated a number of times equal to the number of iterations specified by the SIC)


11.	Claims 2-3, 12-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richins, Pal, and further in view of NPL reference “Combining Hyperblocks and Exit Prediction to Increase Front-End Bandwidth and Performance”, hereby referred to as Burger.

	In regards to claim 2, the overall combination of Richins and Pal teaches “The integrated circuit of claim 1” (see rejection of claim 1 above)  “wherein the instruction prediction circuitry further comprises circuitry for determining whether a program instruction, in the plurality of program instructions, comprises a program loop entry instruction.” (Richins:  Column 3, lines 35-63:  wherein register structure (element 300) of the overall prediction circuitry, stores an address of a program loop entry instruction (element 308, which points to the code sequence which starts the loop (element 108 of Fig. 1) and further the register structure is assigned to track the behavior of the loop (element 108).  Therefore by storing the entry instruction address in the loop counter field, it is determining that the instruction is a loop entry instruction (See Column 10, lines 1-14 for describing that instructions are executed for associated pseudocode))
	The overall combination of Richins and Pal teaches does not teach “a hyperblock program entry instruction.”  Richins does teach program loop entry code/instructions, however Richins does not discuss that the loop entry instructions correspond to hyperblocks.  Therefore, another reference is brought in for that teaching.
	Burger teaches “a hyperblock program entry instruction.”  (See sections 2.1 and see Fig. 1:  wherein a hyperblock includes a single entry point which is an entry instruction as shown in Fig. 1.  For example, the add instruction of Fig. 1(b) is a hyperblock program entry instruction (Note:  Richins teaches a program loop entry instruction and this reference is brought in to teach a hyperblock entry instruction and the overall combination of references would teach a hyperblock program loop entry instruction))
	It would have first been obvious one of ordinary skill in the art before the effective filing date of the invention to modify the program instructions of Richins and Pal to be included in a hyperblock as taught in Burger. It would have been obvious to one of ordinary skill in the art because using large hyperblock instruction sequences can be used for the benefit of reducing pressure on branch predictors (See Burger, Section 2.1).
	It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the generic program loop entry instruction of Richins and Pal to be a hyperblock entry instruction as taught in Burger.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using an entry instruction in a hyperblock) to a known device (integrated circuit of Richins and Pal which uses a loop entry instruction in a code sequence) ready for improvement to yield predictable results (using a loop entry instruction in a hyperblock) for the benefit of added flexibility by allowing an loop entry instruction to be used in a hyperblock, opposed to a generic instruction sequence. (MPEP 2143, Example D)
	
	In regards to claim 3, the overall combination of Richins, Pal and Burger teaches “The integrated circuit of claim 2” (see rejection of claim 2 above) “wherein the circuitry for detecting detects in response to a determination, by the circuitry for determining, that the program instruction comprises a hyperblock program loop entry instruction.” (Richins:  Column 3, lines 54-67, Column 4, lines 1-36 and See Fig. 4:  wherein elements 402 and 404 of Fig. 4 are used to detect occurrences (encounters) of a loop as described in the rejection of claim 1 above.  The detection is performed in response to the register structure (element 300) determining that a program instruction comprises a program loop entry instruction by storing the loop entry address in element 308 of register structure and therefore assigning the structure to track the behavior of the loop.  Wherein the detection performed in claim 1 is considered a part of tracking the behavior of the loop (Note:  Burger has taught in the combination of claim 2 a hyperblock program loop entry instruction and the overall combination of references is used to teach the above limitations))

	In regards to claim 12, the overall combination of Richins and Pal teaches “The integrated circuit of claim 1” (see rejection of claim 1 above)  “wherein the instruction prediction circuitry further comprises circuitry for determining whether a program instruction, in the plurality of program instructions, comprises a program loop exit branch instruction.” (Richins:  Column 3, lines 1-63:  wherein register structure (element 300) of the overall prediction circuitry is assigned to track the behavior of backward branch and loop combinations (elements 104 and 108).  Therefore, the register structure determines whether a program loop exit instruction (backward branch (element 104 for example) is included in the plurality of instructions (See Fig. 1)(See Column 10, lines 1-14 for describing that instructions are executed for associated pseudocode))
	The overall combination of Richins and Pal teaches does not teach “determining whether a program instruction comprises a hyperblock program exit branch instruction in response to an address of a program instruction.”  Richins does teach program loop exit branch code/instructions, however Richins does not discuss that the loop exit branch instructions correspond to hyperblocks nor does Richins teach the branch instructions being identified based on an address of the instruction.  Therefore, another reference is brought in for that teaching.
	Burger teaches “determining whether a program instruction comprises a hyperblock program exit branch instruction in response to an address of a program instruction.”  (See sections 2.1, 3.1 and see Fig. 1:  wherein a hyperblock includes various exit branches as shown in Fig. 1.  For example, the beqz instruction of Fig. 1(b) is a hyperblock program exit branch instruction.  The predictor uses the branch address in order to predict branch targets in the BTB, and therefore the prediction circuitry uses the branch address to identify the exit branch instruction in order to predict a target of the branch instruction (Note:  Richins teaches a program loop exit branch instruction and this reference is brought in to teach a hyperblock exit branch instruction and the overall combination of references would teach a hyperblock program exit branch instruction))
	It would have first been obvious one of ordinary skill in the art before the effective filing date of the invention to modify the program instructions of Richins and Pal to be included in a hyperblock as taught in Burger. It would have been obvious to one of ordinary skill in the art because using large hyperblock instruction sequences can be used for the benefit of reducing pressure on branch predictors (See Burger, Section 2.1).
	It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the generic program loop exit branch instruction of Richins and Pal to be a hyperblock exit branch instruction which is identified by its branch address as taught in Burger.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using prediction circuitry that uses a branch address to identify an exit branch instruction in a hyperblock in order to predict an outcome of the exit branch) to a known device (integrated circuit of Richins and Pal which uses prediction circuitry to predict an outcome of exit branch instructions) ready for improvement to yield predictable results (using prediction circuitry that uses a branch address to identify an exit branch instruction in a hyperblock in order to predict an outcome of the exit branch) for the benefit of added flexibility by allowing a predictor to predict outcomes of a loop exit branch instruction used in a hyperblock, opposed to a generic instruction sequence. (MPEP 2143, Example D)

	In regards to claim 13, the overall combination of Richins and Pal teaches “The integrated circuit of claim 1” (see rejection of claim 1 above)  “wherein the instruction prediction circuitry further comprises circuitry for determining whether a program instruction, in the plurality of program instructions, comprises a program loop entry instruction in response to a program instruction address of the program instruction.” (Richins:  Column 3, lines 35-63:  wherein register structure (element 300) of the overall prediction circuitry, stores an address of a program loop entry instruction (element 308, which points to the code sequence which starts the loop (element 108 of Fig. 1) and further the register structure is assigned to track the behavior of the loop (element 108).  Therefore by storing the entry instruction address in the loop counter field, it is determining that the instruction is a loop entry instruction (See Column 10, lines 1-14 for describing that instructions are executed for associated pseudocode))
	The overall combination of Richins and Pal teaches does not teach “a hyperblock program entry instruction.”  Richins does teach program loop entry code/instructions, however Richins does not discuss that the loop entry instructions correspond to hyperblocks.  Therefore, another reference is brought in for that teaching.
	Burger teaches “a hyperblock program entry instruction.”  (See sections 2.1 and see Fig. 1:  wherein a hyperblock includes a single entry point which is an entry instruction as shown in Fig. 1.  For example, the add instruction of Fig. 1(b) is a hyperblock program entry instruction (Note:  Richins teaches a program loop entry instruction and this reference is brought in to teach a hyperblock entry instruction and the overall combination of references would teach a hyperblock program loop entry instruction))
	It would have first been obvious one of ordinary skill in the art before the effective filing date of the invention to modify the program instructions of Richins and Pal to be included in a hyperblock as taught in Burger. It would have been obvious to one of ordinary skill in the art because using large hyperblock instruction sequences can be used for the benefit of reducing pressure on branch predictors (See Burger, Section 2.1).
	It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the generic program loop entry instruction of Richins and Pal to be a hyperblock entry instruction as taught in Burger.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using an entry instruction in a hyperblock) to a known device (integrated circuit of Richins and Pal which uses a loop entry instruction in a code sequence) ready for improvement to yield predictable results (using a loop entry instruction in a hyperblock) for the benefit of added flexibility by allowing an loop entry instruction to be used in a hyperblock, opposed to a generic instruction sequence. (MPEP 2143, Example D)

	In regards to claim 18, the overall combination of Richins and Pal teaches “The method of claim 17” (see rejection of claim 17 above) “determining whether a program instruction, in the plurality of program instructions, comprises a program loop entry instruction.” (Richins:  Column 3, lines 35-63:  wherein register structure (element 300) of the overall prediction circuitry, stores an address of a program loop entry instruction (element 308, which points to the code sequence which starts the loop (element 108 of Fig. 1) and further the register structure is assigned to track the behavior of the loop (element 108).  Therefore by storing the entry instruction address in the loop counter field, it is determining that the instruction is a loop entry instruction (See Column 10, lines 1-14 for describing that instructions are executed for associated pseudocode))
	The overall combination of Richins and Pal teaches does not teach “a hyperblock program entry instruction.”  Richins does teach program loop entry code/instructions, however Richins does not discuss that the loop entry instructions correspond to hyperblocks.  Therefore, another reference is brought in for that teaching.
	Burger teaches “a hyperblock program entry instruction.”  (See sections 2.1 and see Fig. 1:  wherein a hyperblock includes a single entry point which is an entry instruction as shown in Fig. 1.  For example, the add instruction of Fig. 1(b) is a hyperblock program entry instruction (Note:  Richins teaches a program loop entry instruction and this reference is brought in to teach a hyperblock entry instruction and the overall combination of references would teach a hyperblock program loop entry instruction))
	It would have first been obvious one of ordinary skill in the art before the effective filing date of the invention to modify the program instructions of Richins and Pal to be included in a hyperblock as taught in Burger. It would have been obvious to one of ordinary skill in the art because using large hyperblock instruction sequences can be used for the benefit of reducing pressure on branch predictors (See Burger, Section 2.1).
	It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the generic program loop entry instruction of Richins and Pal to be a hyperblock entry instruction as taught in Burger.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using an entry instruction in a hyperblock) to a known device (integrated circuit of Richins and Pal which uses a loop entry instruction in a code sequence) ready for improvement to yield predictable results (using a loop entry instruction in a hyperblock) for the benefit of added flexibility by allowing an loop entry instruction to be used in a hyperblock, opposed to a generic instruction sequence. (MPEP 2143, Example D)


s 5, 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richins, Pal, and further in view of Chinchole, PGPUB No.:  2020/0364052.

	In regards to claim 5, the overall combination of Richins and Pal teaches “The integrated circuit of claim 4” (see rejection of claim 4 above) “wherein the register is written with the invalid indicator” (Richins:  Column 3, lines 35-67:  wherein a register (element 300) is used to store a valid bit and storing a valid bit would indicate a value is written to the register (See Fig. 3))
	The overall combination of Richins and Pal thus far does not explicitly teach “wherein the register is written with the invalid indicator in response to a detecting, by the circuitry for detecting, of the first occurrence of the same program loop sequence of program instructions.”  Richins does teach a register (element 300) which includes a valid bit for storing valid indications.  Richins also teaches writing a number of iterations to a register (element 300) in response to detecting an occurrence of a loop. One of ordinary skill in the art would know that in order to track the behavior of a loop as described in Richins, the loop would have to first be detected in order to record validity information into the register.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the writing of the valid bit of Richins and Pal to be written to after detection of a first occurrence of a loop.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (updating a register used to track loop behavior after a first occurrence of the loop is detected) to a known device (integrated circuit of Richins and Pal which includes a register which is used to track behavior of a loop) ready for improvement to yield predictable results (updating a register used to track behavior of a loop after the first occurrence of the loop is detected) for the benefit of efficiently tracking loop behavior by updating the tracking register after a loop is first detected in order to ensure the registers include accurate data. (MPEP 2143, Example D)
	The overall combination of Richins and Pal does not teach “wherein the register is written with an invalid indicator”.  Richins does teach register (element 300) including a valid bit (element 304), however Richins does not explicitly teach the bit being set or cleared in order to indicate invalid data.  
	Chinchole teaches “wherein the register is written with an invalid indicator”. ([0103 and 0107]:  wherein a valid bit of a storage location corresponding to a loop is cleared (set to invalid) (Note:  Richins teaches the register being written to upon detecting a first encounter of a loop and Chinchole is brought in to teach clearing the valid bit register to set it to invalid; therefore the overall combination of references teaches the limitation above))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Richins and Pal to set the valid bit of the register structure to invalid as the valid bit of Chinchole.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (clearing a valid bit to indicate invalid data as taught in Chinchole) to a known device (integrated circuit of Richins and Pal which includes a register structure with a valid bit) ready for improvement to yield predictable results (clearing a valid bit to indicate invalid data) for the benefit of efficiently indicating valid or invalid data, which can be used to prevent the processor from using incorrect data. (MPEP 2143, Example D)

	In regards to claim 7, the overall combination of Richins and Pal teaches “The integrated circuit of claim 1:” (see rejection of claim 1 above) “wherein at least one register, in the plurality of registers, are written in response to a detecting, by the circuitry for detecting, of the first occurrence of the same program loop sequence of program instructions” (Richins:  Column 3, lines 35-67 and Column 4, lines 1-37:  wherein at least one register, of the plurality of registers of the register structure (element 300), is written in response to detecting a first occurrence of the same loop.  For example, in response to detecting a first encounter of a loop which is to be tracked by the register structure (element 300), the register of element 316 would store a value (i.e. element 316 would store a number of iterations of a first encounter of the loop)) “wherein a first register is written with the invalid indicator” (Richins:  Column 3, lines 35-67:  wherein a register (element 304) of the register structure is used to store a valid bit and storing a valid bit would indicate a value is written to the register (See Fig. 3)) “and wherein a second register is written with an instruction address corresponding to a loop exit branch instruction concluding the same program loop sequence of program instructions.” (Richins:  Column 3, lines 35-67:  wherein a second register (element 308) stores an instruction address which corresponds to a backward branch (loop exit branch) concluding the same program loop. (also see Column 3, lines 1-35 which describes branch (element 104) exiting the loop))
	The overall combination of Richins and Pal thus far does not explicitly teach “wherein at least two registers, in the plurality of registers, are written in response to a detecting, by the circuitry for detecting, of the first occurrence of the same program loop sequence of program instructions” nor “wherein a first register, in the at least two registers, is written with an invalid indicator in response to a detecting, by the circuitry for detecting, of the first occurrence of the same program loop sequence of program instructions” .  Richins does teach a register structure (element 300) which includes a first register for storing valid indications and a second register for storing an instruction address corresponding to a loop exit branch instruction. Richins also teaches writing a number of iterations to a register in response to detecting an occurrence of a loop. One of ordinary skill in the art would know that in order to track the behavior of a loop as described in Richins, the loop would have to first be detected in order to record the instruction address and validity information into the registers.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the writing to the first valid register and loop address register of Richins and Pal to be written to after detection of a first occurrence of a loop.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (updating registers used to track loop behavior after a first occurrence of the loop is detected) to a known device (integrated circuit of Richins and Pal which includes a register structure which is used to track behavior of a loop) ready for improvement to yield predictable results (updating registers used to track behavior of a loop after the first occurrence of the loop is detected) for the benefit of efficiently tracking loop behavior by updating the tracking registers after a loop is first detected in order to ensure the registers include accurate data. (MPEP 2143, Example D)
	The overall combination of Richins and Pal does not teach “wherein a first register is written with the invalid indicator.”  Richins does teach a register structure (element 300) which includes a valid register and one of ordinary skill in the art would know a valid bit is either set to one or cleared to zero to indicate either valid or invalid data, however Richins does not explicitly teach the bit being cleared in order to indicate invalid data.  
	Chinchole teaches “wherein a first register is written with an invalid indicator.” ([0103 and 0107]:  wherein a valid bit of a storage location corresponding to a loop is cleared (set to invalid) (Note:  Richins teaches the register being written to upon detecting a first encounter of a loop and Chinchole is brought in to teach clearing the valid bit register to set it to invalid; therefore the overall combination of references teaches the limitation above))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Richins and Pal to set the valid bit of the register structure to invalid as the valid bit of Chinchole.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (clearing a valid bit to indicate invalid data as taught in Chinchole) to a known device (integrated circuit of Richins and Pal which includes a register structure with a valid bit) ready for improvement to yield predictable results (clearing a valid bit to indicate invalid data) for the benefit of efficiently indicating valid or invalid data, which can be used to prevent the processor from using incorrect data. (MPEP 2143, Example D)

	In regards to clam 8, the overall combination Richins, Pal and Chinchole teaches “The integrated circuit of claim 7” (see rejection of claim 7 above) “wherein a third register, in the at least two registers of the plurality of registers, is written with the number of iterations.” (Richins:  Column 3, lines 35-67 and Column 4, lines 1-37:  wherein a third register is written with a number of iterations. For example, in register structure (element 300), register 316 would store a number of iterations)


	In regards to claim 10, the overall combination of Richins and Pal teaches “The integrated circuit of claim 9” (see rejection of claim 9 above) “wherein at least one register, in a selected register set in the plurality of register sets, are written in response to a detecting, by the circuitry for detecting, of a respective first occurrence of a respective same program loop sequence of program instructions” (Richins:  Column 3, lines 35-67, Column 4, lines 1-37,  Column 6, lines 37-48 and Column 7, lines 23-25:  wherein at least one register, in a selected register set (element 300) of an array of register sets (element 300), is written in response to detecting a first occurrence of the same loop.  For example, in response to detecting a respective first encounter of a respective loop which is to be tracked by a respective register structure (element 300), the register of element 316 would store a value (i.e. element 316 would store a number of iterations of a first encounter of the loop)) “wherein a first register, of the selected register set, is written with the invalid indicator” (Richins:  Column 3, lines 35-67:  wherein a register (element 304) of the register structure (set) is used to store a valid bit and storing a valid bit would indicate a value is written to the register (See Fig. 3)) “and wherein a second register, of the selected register set, is written with an instruction address corresponding to a loop exit branch instruction concluding the respective same program loop sequence of program instructions.” (Richins:  Column 3, lines 35-67:  wherein a second register (element 308) of the register structure (set, element 300) stores an instruction address which corresponds to a backward branch (loop exit branch) concluding the respective same program loop. (also see Column 3, lines 1-35 which describes branch (element 104) exiting the loop))
	The overall combination of Richins and Pal thus far does not explicitly teach “wherein at least two registers, in a selected register set in the plurality of register sets, are written in response to a detecting, by the circuitry for detecting, of a respective first occurrence of a respective same program loop sequence of program instructions” nor “wherein a first register, in the at least two registers, is written with the invalid indicator in response to a detecting, by the circuitry for detecting, of the respective first occurrence of the respective same program loop sequence of program instructions” .  Richins does teach a register structure (element 300) which includes a first register for storing valid indications and a second register for storing an instruction address corresponding to a loop exit branch instruction. Richins also teaches writing a number of iterations to a register in response to detecting an occurrence of a loop. One of ordinary skill in the art would know that in order to track the behavior of a loop as described in Richins, the loop would have to first be detected in order to record the instruction address and validity information into the registers.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the writing to the first valid register and loop address register of Richins and Pal to be written to after detection of a first occurrence of a loop.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (updating registers used to track loop behavior after a first occurrence of the loop is detected) to a known device (integrated circuit of Richins and Pal which includes a register structure which is used to track behavior of a loop) ready for improvement to yield predictable results (updating registers used to track behavior of a loop after the first occurrence of the loop is detected) for the benefit of efficiently tracking loop behavior by updating the tracking registers after a loop is first detected in order to ensure the registers include accurate data. (MPEP 2143, Example D)
	The overall combination of Richins and Pal does not teach “wherein a first register is written with the invalid indicator.”  Richins does teach a register structure (element 300) which includes a valid register and one of ordinary skill in the art would know a valid it is either set to one or cleared to zero to indicate either valid or invalid data, however Richins does not explicitly teach the bit being cleared in order to indicate invalid data.  
	Chinchole teaches “wherein a first register is written with the invalid indicator.” ([0103 and 0107]:  wherein a valid bit of a storage location corresponding to a loop is cleared (set to invalid) (Note:  Richins teaches the register being written to upon detecting a first encounter of a loop and Chinchole is brought in to teach clearing the valid bit register to set it to invalid; therefore the overall combination of references teaches the limitation above))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Richins and Pal to set the valid bit of the register structure to invalid as the valid bit of Chinchole.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (clearing a valid bit to indicate invalid data as taught in Chinchole) to a known device (integrated circuit of Richins and Pal which includes a register structure with a valid bit) ready for improvement to yield predictable results (clearing a valid bit to indicate invalid data) for the benefit of efficiently indicating valid or invalid data, which can be used to prevent the processor from using incorrect data. (MPEP 2143, Example D)

	In regards to clam 11, the overall combination Richins, Pal and Chinchole teaches “The integrated circuit of claim 10” (see rejection of claim 10 above) “wherein a third register, in the at least two registers of the selected register set, is written with the respective number of iterations.” (Richins:  Column 3, lines 35-67 and Column 4, lines 1-37:  wherein a third register is written with a number of iterations. For example, in register structure (element 300), register 316 would store a respective number of iterations)
Response to Arguments
13.	Applicant’s arguments, see page 10 of the remarks, filed on 3/15/2021, with respect to the previous claim and specification objections have been fully considered and are persuasive.  Therefore the previous claim and specification objections have been withdrawn. 

14.	Applicant's arguments, on pages 11-12 of the remarks filed on 3/15/2021, of similar independent claims 1 and 17 with respect to the 35 USC 103 rejections in view of Richins and Pal have been fully considered but they are not persuasive.  Therefore the rejections in view of Richins and Pal have been maintained.
	The dependent claims 2-16 and 18-20 are argued at least based on their dependencies from claims 1 and 17, and therefore remain rejected at least based on their dependencies.

15.	Applicant argues, on page 11 of the remarks filed on 3/15/2021, in the substance that:
	“While Richins discloses a register structure 300 that includes a loop program counter 308 to "store[ ] an address of a backward branch of the loop associated with the register structure 300" (Richins at 3:54-57), there is no teaching or suggestion in Richins in which a same program loop sequence of program instructions is matched to a stored address in a plurality of registers. Richins also discloses register structure 500 that "includes a history identification (ID) register 508." (Richins at 6:54- 55.) According to Richins, "if the register structure 500 of FIG. 5 predicts behavior of the loop 108 and the register structure 300 of FIG. 3 tracks history of the loop 108, then the history ID register 508 indexes or otherwise points to the register structure 300." (Richins at 6:58-62.) Thus, Richins teaches indexing register 508 with register structure 300, but Richins fails to teach or suggest matching an address of the same program loop sequence of program instructions with a stored address in a plurality of registers. Pal also fails to teach or suggest these elements.” 

	The underlined portions above appear to suggest Richins does not teach the action of “matching” an address or that a same program loop sequence of program instructions is “matched” to an address.  However, the claim does not require any “matching” as the applicant is suggesting.  The claim merely states that the same program loop sequence of program instructions is associated with an address that matches a stored address.  In Richins, as the applicant has noted above a loop program counter (element 308) is associated with the same program loop sequence of instructions and the loop program counter (element 308) is equal to or matches the stored loop program counter(element 308).  For example, a first and second occurrence of a same program loop sequence are associated with an entry of register structure 300, which stores the same loop program counter (element 308) and both occurrences update values of that same entry based on both occurrences being associated with an address that matches (i.e. is equal to) the loop counter address (element 308) stored in register structure 300 (note: register structure 300 includes a plurality of registers; see Column 3, lines 36-47).  

	
Page 11 of 14 16.	Applicant argues, on page 11 of the remarks filed on 3/15/2021, in the substance that:
	“As another example, the cited references fail to teach or suggest "predicting a number of iterations of a program loop sequence of program instructions in response to retrieving an invalid indicator associated with the stored address in the plurality of registers, wherein the invalid indicator indicates that a second occurrence of the same program loop sequence of program instructions has a same number of iterations as a first occurrence of the same program loop sequence of program instructions." In contrast, register structure 300 of Richins discloses that valid register 304 "indicates whether the register structure 300 is valid, i.e., contains legitimate values." (Richins at 3:50-53.) Thus, there is no teaching or suggestion that valid register 304 "indicates that a second occurrence of the same program loop sequence of program instructions has a same number of iterations as a first occurrence of the same program loop sequence of program instructions," as recited in claim 1 because Richins does not teach or suggest that a "legitimate value" is equivalent to the above limitations. A similar disclosure in Richins is made with respect to valid register 504 in Richins that is associated with register structure 500. (Richins at 6:49-53.) Thus, neither of the "valid register" bits of Richins indicate "that a second occurrence of the same program loop sequence of program instructions has a same number of iterations as a first occurrence of the same program loop sequence of program instructions," as recited in claim 1.”

	The examiner first notes that the argued limitation above, is being interpreted in light of the specification because the argued limitations have added indefiniteness to the claims.  The examiner further notes that the claim is being interpreted in light of paragraphs [0029, 0036, 0039-0040 and 0045] and Fig. 4 of the specification which indicates that when the valid register (VBz) indicates data of a data set is valid that circuitry for predicting can predict a number of iterations because the valid data is indicated.  Therefore the interpretation concludes that the invalid indicator is in a valid state or said another way it is a valid indicator.
	Furthermore, the examiner respectfully disagrees with the applicant’s arguments above because the claim does not state that the “invalid indicator” is equivalent to a second occurrence of the same program loop sequence of program instructions has a same number of iterations as a first occurrence of the same program loop sequence of program instructions, as stated in the underlined argument above.  The claim merely states that the “invalid indicator” indicates that information somehow either directly or indirectly.  In Richins, the valid bit (element 304) indicates whether PIC (first occurrence 
	Therefore, Richins does teach the amended claim language.  The examiner suggest the applicant first amend the claims to use consistent language of “valid indicator” or “invalid indicator” and specify which states “0” or “1” cause prediction to occur in order to overcome the 112(b) rejections. The examiner further suggest the applicant clearly claim aspects of element 410 and 414 as to overcome broad interpretations of the independent claims.  The examiner also suggest that if dependent claims 5, 7 and 10 are referring to element 412 of Fig. 4, that the claims be amended to distinguish the state of the valid indicator in 412 being “0” and the valid indicator of claim 1 being “1” when a prediction occurs (note: if the invalid indicator language is kept the states should be opposite, such that invalid indicator would be “1” to indicate invalid and “0” to be valid).
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.P.C/Examiner, Art Unit 2183                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183